SWYGERT, Circuit Judge
(dissenting in part).
While I agree that principles of comity and restraint weigh heavily in favor of this court staying its hand in this case, I cannot agree that it must do so for lack of jurisdiction. Section 1341 does not apply when the existence or adequacy of a state remedy is in doubt or uncertain. Hillsborough v. Cromwell, 326 U.S. 620, 625-26, 66 S.Ct. 445, 90 L.Ed. 358 (1946). While it appears “reasonably certain” to the majority that Illinois courts will entertain a suit for injunctive relief by the appellee, this is in reality a mere prediction that certain language in very recent1 supreme and appellate court decisions in that state will be read broadly *443so as to bring appellee’s claim within an exception to the general rule that taxpayers in Illinois must pay an assessed tax under protest in order to challenge the validity of the assessment. In order to reach such a result an Illinois court would have to find that 1) the assessment here is “fraudulently excessive,” and 2) the Illinois remedy of payment under protest is not adequate where one cannot afford to make such payment. I do not think either finding approaches a certainty within the contemplation of section 1341.
It therefore seems to me that the district court has jurisdiction to enjoin the sale of appellee’s property. But this does not necessarily mean that such an injunction is proper or justified. Independent of section 1341, principles of comity and the greater public interest must be carefully considered in deciding whether in a given case a federal court of equity should interfere in a matter involving the collection of taxes under state law. Cf. Great Lakes Co. v. Huffman, 319 U.S. 293, 297-301, 63 S.Ct. 1070, 87 L.Ed. 1407 (1943). In this particular case it may well turn out that Illinois courts will provide an adequate remedy for appellee by entertaining its suit for injunctive relief. At least it would seem incumbent on it to seek state relief prior to resorting to the federal forum. I would therefore remand this case to the district court with instruction that it vacate its injunction and abstain from any further action in this matter pending submission of appellee’s claims to an Illinois forum. I would further direct the district court to retain jurisdiction in this case until appellee has either obtained his remedy in that forum or shown an effective denial of such a remedy.2

. Significantly, the decisions in Exchange National Bank v. Cullerton, 17 Ill.App.3d 392, 308 N.E.2d 284 (1974), and Hoyne Savings & Loan Assoc. v. Hare, 60 Ill.2d 84, 322 N.E.2d 833 (1974), were rendered after the district court entered its injunction. See Spector Motor Service v. O’Connor, 340 U.S. 602, 605, 71 S.Ct. 508, 95 L.Ed. 573 (1951); Dawson v. Kentucky Distilleries, Inc., 255 U.S. 288, 295-96, 41 S.Ct. 272, 65 L.Ed. 638 (1921).


. Since judgment has already been entered against the property, retention of jurisdiction would assure that if state law does not contemplate equitable relief under these circumstances, the district court could take appropriate action with dispatch so as to avoid a preemptive sale of the property. 1 would also note my view in this regard that the majority opinion does not preclude a later resort to the federal courts in this case should it become clear that, contrary to the prediction of the majority of our panel, Illinois courts decline to entertain a suit for injunctive relief by the appellee.